—Judgment unanimously affirmed. Memorandum: Defendant’s contention that the prosecutor’s use of peremptory challenges to strike women from the jury was unconstitutionally discriminatory (see, J.E.B. v Alabama ex rel. T.B., 511 US 127) is not preserved for our review. Defendant objected to the prosecutor’s use of peremptory challenges based solely on the alleged exclusion of “minorities” and did not refer specifically to gender discrimination (see, People v Stephens, 84 NY2d 990, 991-992; People v Smith [Tommy], 226 AD2d 566, lv denied 88 NY2d 995; People v Stukes, 211 AD2d 565, lv denied 86 NY2d 741). We decline to exercise our power to address that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
Supreme Court properly excluded the hearsay testimony of a defense witness. The proffered testimony was not admissible as a declaration against penal interest because there was no showing that the declarant was unavailable or that he was aware that his statement was adverse to his penal interest (see, People v Settles, 46 NY2d 154, 167). (Appeal from Judgment of Supreme Court, Monroe County, Affronti, J. — Murder, 2nd Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.